Exhibit 10(b)

[THE GILLETTE COMPANY LOGO] [logo_gillette.gif]

The Gillette Company
2004 Long-Term Incentive Plan

Effective May 20, 2004
(with amendments adopted
through October 2004)

[Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Contents

     
Article 1. Establishment, Purpose, and Duration
  1
Article 2. Administration
  1
Article 3. Shares Subject to the Plan and Maximum Awards
  2
Article 4. Eligibility and Participation
  4
Article 5. Stock Options
  4
Article 6. Stock Appreciation Rights
  7
Article 7. Restricted Stock and Restricted Stock Units
  8
Article 8. Performance Shares
  10
Article 9. Cash-Based Awards and Other Stock-Based Awards
  11
Article 10. Performance Measures
  11
Article 11. Dividend Equivalents
  13
Article 12. Additional Conditions of Awards
  13
Article 13. Deferrals
  15
Article 14. Rights of Participants
  15
Article 15. Covered Transactions and Change of Control
  16
Article 16. Amendment, Modification, Suspension, and Termination
  18
Article 17. Withholding
  18
Article 18. Successors
  19
Article 19. General Provisions
  19
Article 20. Definitions
  21

     
The Gillette Company
  [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The Gillette Company
2004 Long-Term Incentive Plan

Article 1. Establishment, Purpose, and Duration

      1.1 Establishment. The Gillette Company, a Delaware corporation has
established this 2004 Long-Term Incentive Plan (the “Plan”) as a long-term
incentive compensation plan. The Plan permits the grant of Cash-Based Awards,
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, and Other
Stock-Based Awards. The Plan shall become effective on the date of stockholder
approval (the “Effective Date”) and shall remain in effect as provided in
Section 1.3 hereof.

     1.2 Purpose of the Plan. The purpose of the Plan is to promote the
interests of the Company and its stockholders by strengthening the Company’s
ability to attract, motivate, and retain Employees (including employees who are
also Directors) and Nonemployee Directors of the Company upon whose judgment,
initiative, and efforts the financial success and growth of the business of the
Company depend, and to provide an additional incentive for such individuals
through stock ownership and other rights that promote and recognize the
financial success and growth of the Company and create value for stockholders.

     1.3 Duration of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate ten years from the Effective Date. After the Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms. No Incentive Stock
Options may be granted more than ten years after December 9, 2003.

Article 2. Administration

     2.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 2 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other persons, any
of whom may be an Employee, and shall be entitled to rely upon the advice,
opinions, or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Participants, the Company, and all other interested persons.

     2.2 Authority of the Committee. The Committee shall have full discretionary
power to interpret the terms and the intent of the Plan and any Award Agreement
or other agreement or document ancillary to or in connection with the Plan, to
determine eligibility for Awards and to adopt such rules, regulations, forms,
instruments, and guidelines for administering the Plan, as it may deem necessary
or proper. Such authority shall include, but not be limited to, selecting Award
recipients including prospective Employees and establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements.
Notwithstanding the foregoing, Awards to Nonemployee Directors shall be made by
the Board, and all references in the Plan to the Committee, where the Committee
is referred to as having discretion or authority to grant Awards, shall, as
applied to Awards made to Nonemployee Directors, be construed to refer to the
Board. Awards to Nonemployee Directors are not subject to management’s
discretion.

     
The Gillette Company
1 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     2.3 Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable. The Committee may also delegate to one or more officers (each, a
“delegated officer”) of the Company the power to designate Employees (other than
the delegated officer and other than any officer subject to Section 16 of the
Exchange Act) to receive Awards under the Plan, on such terms as the delegated
officer determines, subject to the following: (i) any such delegation with
respect to Options or other rights described in Section 157 of the Delaware
General Corporation Law, or any successor provision, shall comply with the
requirements set forth therein, and (ii) in the case of any such delegation with
respect to other Awards involving the issuance of Shares, the Committee shall
authorize the issuance of the Shares, limiting the aggregate number thereof that
shall be subject to Awards to which the delegation applies, and shall determine
the price, if any, to be paid therefor. Any officer to whom a delegation under
the preceding sentence is made shall report periodically to the Committee, in
such detail as the Committee may require, concerning Awards allocated or granted
pursuant to such delegation. References to the Committee herein shall be deemed
to include any person to whom the Committee has delegated responsibilities under
this Section 2.3, to the extent of such delegation.

Article 3. Shares Subject to the Plan and Maximum Awards

     3.1 Number of Shares Available for Awards.

          (a)   Subject to adjustment as provided in Section 3.4, the maximum
number of Shares available for issuance to Participants under the Plan (the
“Share Authorization”) shall be:

              (i)   Nineteen million (19,000,000), plus

              (ii)   The sum of (1) the authorized Shares not issued or subject
to outstanding awards under the Company’s Prior Plan as of the Effective Date
plus (2) any unissued Shares subject to outstanding awards as of the Effective
Date under the Prior Plan that on or after the Effective Date cease for any
reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable Shares).

          (b)   Subject to the foregoing limit on the number of Shares that may
be issued in the aggregate under the Plan, the maximum number of Shares that may
be issued in the following categories shall be as follows:

              (i)   No more than thirty seven million (37,000,000) Shares may be
issued pursuant to Awards in the form of ISOs; and

              (ii)   No more than thirty seven million (37,000,000) Shares may
be issued pursuant to Awards in the form of NQSOs; and

              (iii)   No more than one million (1,000,000) Shares may be issued
pursuant to Awards made to Nonemployee Directors.

     
The Gillette Company
2 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     3.2 Share Usage.

              (a)   Shares related to Awards that terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
are not issued Shares and, consistent with Section 3.1 above, shall be available
for Awards granted under the Plan. If the Option Price of any Option granted
under the Plan or the tax withholding requirements with respect to any Award
granted under the Plan are satisfied by tendering Shares to the Company (by
either actual delivery or by attestation), or if shares are tendered for any
other purpose under any other form of Award, the number of Shares treated as
issued under the Plan for purposes of Section 3.1 above shall be determined net
of any Shares tendered to the Company. The Shares available for issuance under
the Plan may be authorized and unissued Shares or treasury Shares, as the
Committee determines.

              (b)   The Committee shall have the authority to grant Awards as an
alternative to or as the form of payment for grants or rights earned or due
under other compensation plans or arrangements of the Company.

     3.3 Annual Award Limits. The following limits (each an “Annual Award
Limit,” and, collectively, “Annual Award Limits”) shall apply to grants of
Awards under the Plan:

              (a)   Options: The maximum aggregate number of Shares subject to
Options granted in any one Plan Year to any one Participant shall be three
million (3,000,000) plus the amount of the Participant’s unused applicable
Annual Award Limit as of the close of the previous Plan Year.

              (b)   SARs: The maximum number of Shares subject to Stock
Appreciation Rights granted in any one Plan Year to any one Participant shall be
three million (3,000,000) plus the amount of the Participant’s unused applicable
Annual Award Limit as of the close of the previous Plan Year.

              (c)   Restricted Stock or Restricted Stock Units: The maximum
aggregate grant with respect to Awards of Restricted Stock or Restricted Stock
Units granted in any one Plan Year to any one Participant shall be two million
(2,000,000) plus the amount of the Participant’s unused applicable Annual Award
Limit as of the close of the previous Plan Year.

              (d)   Performance Shares: The maximum aggregate grant of
Performance Shares in any one Plan Year to any one Participant shall be one and
one-half million (1,500,000) Shares plus the amount of the Participant’s unused
applicable Annual Award Limit as of the close of the previous Plan Year.

              (e)   Cash-Based Awards: The maximum aggregate grant amount with
respect to Cash-Based Awards granted in any one Plan Year to any one Participant
may not

     
The Gillette Company
3 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  exceed ten million dollars ($10,000,000) plus the amount of
the Participant’s unused applicable Annual Award Limit as of the close of the
previous Plan Year.

              (f)   Other Stock-Based Awards. The maximum aggregate grant with
respect to Other Stock-Based Awards granted in any one Plan Year to any one
Participant shall be one and one-half million (1,500,000) Shares plus the amount
of the Participant’s unused applicable Annual Award Limit as of the close of the
previous Plan Year.

              (g)   Awards to Nonemployee Directors. The maximum aggregate grant
with respect to Awards made in any one Plan Year to any one Nonemployee Director
shall be twenty thousand (20,000) Shares plus the amount of the Participant’s
unused applicable Annual Award Limit as of the close of the previous Plan Year.

     3.4 Adjustments in Authorized Shares. In the event of any corporate event
or transaction (including, but not limited to, a change in the shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, or other like change in capital structure, or a distribution (other than a
normal cash dividend) to stockholders of the Company, or any similar corporate
event or transaction, the Committee, in order to prevent dilution or enlargement
of Participants’ rights under the Plan, shall substitute or adjust, as
applicable, the number and kind of Shares that may be issued under the Plan or
under particular forms of Award, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards.

     The Committee may also make such other adjustments in Awards as are
authorized by Article 15 or Article 16. Any adjustment made pursuant to this
Section 3.4 or pursuant to Article 15 or Article 16 that is made with respect to
an Award intended to be an ISO shall be made only to the extent consistent with
such intent, and any such adjustment that is made with respect to an Award to a
Covered Employee that is intended to qualify for the performance-based
compensation exception under Section 162(m) of the Code shall be made consistent
with that intent. The determination of the Committee as to Award adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

Article 4. Eligibility and Participation

     4.1 Eligibility. Individuals eligible to participate in this Plan include
all Nonemployee Directors and all key Employees.

     4.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible individuals those to
whom Awards shall be granted and the amount, type, and terms of each Award.

Article 5. Stock Options

     5.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time

     
The Gillette Company
4 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

as shall be determined by the Committee; provided that ISOs may be granted only
to eligible Employees of the Company or of any parent or subsidiary corporation
(as these terms are defined in Section 424 of the Code and the regulations
thereunder).

     5.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine that are not inconsistent with the terms of the
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or a NQSO.

     5.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee and shall be specified in the Award
Agreement. The Option Price may be fixed or indexed and shall be equal to or
greater than the FMV on the date of grant of the Shares subject to the Option.

     5.4 Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary of the date
of its grant.

     5.5 Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.

     5.6 Payment. Options granted under this Article 5 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

     The issuance of Shares with respect to any Option exercise shall be
conditioned on full payment of the related Option Price. The Option Price of any
Option shall be payable to the Company either: (a) in cash or its equivalent;
(b) by tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price (provided that, except as otherwise determined by the
Committee, the Shares that are tendered must have been held by the Participant
for at least six (6) months prior to their tender to satisfy the Option Price or
have been purchased on the open market); (c) by any other method approved or
accepted by the Committee, including, without limitation, if the Committee so
determines, a cashless (broker-assisted) exercise; or (d) by any combination of
the foregoing.

     Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the person exercising the Option evidence of book entry Shares, or upon such
person’s request, Share certificates in an appropriate amount based upon the
number of Shares purchased under the Option(s).

     
The Gillette Company
5 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     Unless otherwise determined by the Committee, all cash payments under all
of the methods indicated above shall be paid in United States dollars.

     5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 5 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
securities laws, or under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded.

     5.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent, if any, to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment with
or provision of services to the Company and/or its Subsidiaries, as the case may
be. Such provisions shall be determined by the Committee, shall be included in
the Award Agreement entered into with each Participant, need not be uniform
among all Options issued pursuant to this Article 5, and may reflect
distinctions based on the reasons for termination.

     5.9 Transferability of Options.

              (a)   Incentive Stock Options. No ISO granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 5 shall be exercisable during his or
her lifetime only by such Participant.

              (b)   Nonqualified Stock Options. Except as otherwise provided in
a Participant’s Award Agreement or otherwise at any time by the Committee, no
NQSO granted under this Article 5 may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise at any time
by the Committee, or unless the Board or Committee decides to permit further
transferability, all NQSOs granted to a Participant under this Article 5 shall
be exercisable during his or her lifetime only by such Participant. With respect
to those NQSOs, if any, that are permitted to be transferred to another person,
relevant references in the Plan to the Participant, as determined by the Commit
tee, shall be deemed to include the Participant’s permitted transferee.

     5.10 Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

     5.11 Substituting SARs. In the event the Company no longer uses APB Opinion
25 to account for equity compensation and is required to or elects to expense
the cost of Options pursuant

     
The Gillette Company
6 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to FAS 123 (or a successor standard), the Committee shall have the ability to
substitute, without receiving Participant permission, SARs paid only in Stock
(or SARs paid in Stock or cash at the Committee’s discretion) for outstanding
Options awarded after the adoption of FAS 123; provided, the terms of the
substituted Stock SARs correspond in relevant respects to the terms of the
Options and the difference between the Fair Market Value of the underlying
Shares and the Grant Price of the SARs is equivalent to the difference between
the Fair Market Value of the underlying Shares and the Option Price of the
Options, as determined by the Committee.

Article 6. Stock Appreciation Rights

     6.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee. The
Committee may grant Freestanding SARs, Tandem SARs, or any combination of these
forms of SARs.

     The Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The Grant Price for
a Freestanding SAR may be fixed or indexed and shall be equal to or greater than
the FMV on the date of grant of the Shares subject to the Freestanding SAR. The
Grant Price of Tandem SARs shall be equal to the Option Price of the related
Option.

     6.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the maximum duration of the SAR, the number
of Shares to which the SAR pertains, the conditions upon which a SAR shall
become vested and exercisable, and such other provisions as the Committee shall
determine that are not inconsistent with the terms of the Plan.

     6.3 Duration of SAR. Each SAR shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no SAR shall be
exercisable later than the tenth (10th) anniversary of the date of its grant.

     6.4 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which terms and restrictions need not
be the same for each grant or for each Participant.

     6.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

     Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the value of
the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.

     
The Gillette Company
7 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     6.6 Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

              (a)   The difference between the Fair Market Value of a Share on
the date of exercise over the Grant Price; by

              (b)   The number of Shares with respect to which the SAR is
exercised.

     The payment upon SAR exercise may be in cash, Shares, or any combination
thereof, or in any other manner approved by the Committee. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.

     6.7 Termination of Employment. Each Award Agreement shall set forth the
extent, if any, to which the Participant shall have the right to exercise the
SAR following termination of the Participant’s employment with or provision of
services to the Company and/or its Subsidiaries, as the case may be. Such
provisions shall be determined by the Committee, shall be included in the Award
Agreement entered into with Participants, need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.

     6.8 Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, no SAR
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise at any time by the Committee, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant. With respect to those SARs, if any, that are permitted to
be transferred to another person, relevant references in the Plan to the
Participant, as determined by the Committee, shall be deemed to include the
Participant’s permitted transferee.

     6.9 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of a SAR granted
pursuant to the Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold any Shares received upon exercise of a SAR for a specified period of time.

Article 7. Restricted Stock and Restricted Stock Units

     7.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, Shares of Restricted Stock and/or Restricted
Stock Units may be granted to Participants in such number, and upon such terms,
and at any time and from time to time as shall be determined by the Committee.

     7.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, the
conditions upon which Restricted Stock or Restricted Stock Units shall become
vested, and such other provisions as the Committee shall determine that are not
inconsistent with the terms of the Plan.

     
The Gillette Company
8 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     7.3 Transferability. Except as provided in this Plan or an Award Agreement,
the Shares of Restricted Stock and/or Restricted Stock Units granted herein may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Award Agreement or otherwise at anytime by
the Committee (and in the case of Restricted Stock Units until the date of
delivery or other payment), or upon earlier satisfaction of any other
conditions, as specified by the Committee, and set forth in the Award Agreement
or otherwise at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant,
except as otherwise provided in an Award Agreement or at any time by the
Committee.

     7.4 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

     Except with respect to a maximum of five percent (5%) of the Shares
authorized in Section 3.1(a) and disregarding the impact of Article 15, any
Awards of Restricted Stock or Restricted Stock Units that vest on the basis of
the Participant’s continued employment with or provision of service to the
Company shall provide for vesting at a rate that is not more rapid than annual
pro rata vesting over a three (3) year period and any Awards of Restricted Stock
or Restricted Stock Units that vest upon the attainment of performance goals
shall provide for a performance period of at least twelve (12) months.

     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.

     After all conditions and restrictions under the Plan applicable to an Award
under this Article 7 have been satisfied or have lapsed, including the
satisfaction of all applicable tax withholding obligations, then (a) if the
Award was an Award of Restricted Stock, the Shares subject to the Award shall be
free of all transfer restrictions imposed under the Plan, and (b) if the Award
was an Award of Restricted Stock Units, the Shares subject to the Award, or cash
in lieu thereof, or a combination of Shares and cash, as the Committee
determines, shall be issued and delivered to the holder of the Award.

     7.5 Voting Rights. Except as otherwise specified in an Award Agreement,
Participants holding Shares of Restricted Stock shall have full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder except as to Shares actually issued and delivered under such Units.

     7.6 Termination of Employment. Each Award Agreement shall set forth the
extent, if any, to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units

     
The Gillette Company
9 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

following termination of the Participant’s employment with or provision of
services to the Company and/or its Subsidiaries, as the case may be. Such
provisions shall be determined by the Committee, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Shares of Restricted Stock or Restricted Stock Units issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

     7.7 Section 83(b) Election. The Committee may provide in an Award Agreement
relating to Restricted Stock that the Award is conditioned upon the Participant
making or refraining from making an election with respect to the Restricted
Stock under Section 83(b) of the Code. If a Participant makes an election
pursuant to Section 83(b) of the Code concerning Restricted Stock, the
Participant shall be required to file promptly a copy of such election with the
Company.

Article 8. Performance Shares

     8.1 Grant of Performance Shares. Subject to the terms and provisions of
the Plan, Performance Shares may be granted in such number, and upon such terms,
which may include requirements of continued service as well as performance
conditions, and at any time and from time to time as shall be determined by the
Committee. Each Award under this Article 8 shall specify the performance
measures applicable to the Award, as determined by the Committee, and the period
or periods (each, a “Performance Period”) over which the performance measures so
determined are to be measured. Each Performance Share shall be expressed in
units of Shares or fractions or multiples of Shares and shall provide for
payout, if the applicable performance and other Award conditions are met, based
on the value of the underlying Shares, or on appreciation in such value, or on
such other Share-related measures of value as the Committee may determine. For
the avoidance of doubt, an Award granted under Articles 5, 6, 7 or 9 may provide
for the acceleration of vesting or payment upon the satisfaction of performance
conditions and shall not thereby be considered a Performance Share Award under
this Article 8, but a share based Award that would otherwise be described in
Articles 5, 6, 7 or 9 but under which the satisfaction of performance conditions
(other than service) is a precondition to any vesting or exercisability shall be
considered a Performance Share for purposes of the Plan.

     8.2 Payment of Performance Shares. Subject to the terms of this Plan, after
the applicable Performance Period has ended, the holder of a Performance Share
shall be entitled to receive such payout, if any, as the Committee determines is
owed based on the terms of the Award. Payment with respect to a Performance
Share may be made in the form of cash or in Shares (or in a combination
thereof), as the Committee determines.

     8.3 Termination of Employment. Each Award Agreement shall set forth the
extent, if any, to which the Participant shall have the right to retain
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company and/or its Subsidiaries, as the case may
be. Such provisions shall be determined by the Committee, shall be included in
the Award Agreement entered into with each Participant, need not be uniform
among all Awards of Performance Shares issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.

     8.4 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement or otherwise at any time by the Committee, Performance Shares
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of

     
The Gillette Company
10 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise at any time by the Committee, a
Participant’s rights under the Plan shall be exercisable during his or her
lifetime only by such Participant. With respect to those Performance Shares, if
any, that are permitted to be transferred to another person, relevant references
in the Plan to a Participant, as determined by the Committee, shall be deemed to
include the Participant’s permitted transferee.

Article 9. Cash-Based Awards and Other Stock-Based Awards

     9.1 Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, Cash-Based Awards may be granted in such number, and upon such terms,
and at any time and from time to time as shall be determined by the Committee.
Each such Award shall be evidenced by an Award Agreement that shall specify the
maximum duration of the Cash-Based Award, the amount of cash to which the
Cash-Based Award pertains, the conditions upon which the Cash-Based Award shall
become vested or exercisable, and such other provisions as the Committee shall
determine which are not inconsistent with the terms of the Plan.

     9.2 Other Stock-Based Awards. Subject to the terms and provisions of the
Plan, Other Stock-Based Awards may be granted in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee. Such Awards shall be evidenced by an Award Agreement that shall
specify the maximum duration of the Other Stock-Based Award, the number of
Shares to which the Other Stock-Based Award pertains, the conditions upon which
the Other Stock-Based Award shall become vested and exercisable, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of the Plan.

     9.3 Payment of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a cash-denominated payment amount or payment ranges as
determined by the Committee. Each Other Stock-Based Award shall be expressed in
terms of Shares or units based on Shares, as determined by the Committee.
Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award and, subject to
such terms, may be made under either form of Award in cash or in Shares, as the
Committee determines.

     9.4 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent, if any, to which the Participant shall have the right to
receive payment under Cash-Based Awards or Other Stock-Based Awards following
termination of the Participant’s employment with or provision of services to the
Company and/or its Subsidiaries, as the case may be. Such provisions shall be
determined by the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

     9.5 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Participant’s rights under the Plan, if exercisable, shall
be exercisable during his or her lifetime only by such Participant. With respect
to those Cash-Based Awards or Other Stock-Based Awards, if any, that are
permitted to be transferred to another person, relevant references in the Plan
to a Participant, as determined by the Committee, shall be deemed to include the
Participant’s permitted transferee.

     
The Gillette Company
11 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Article 10. Performance Measures

     10.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be objectively determinable goals based
upon one or more of the following Performance Measures:

          (a)   Net earnings or net income (before or after taxes);

          (b)   Net income per share;

          (c)   Net sales growth;

          (d)   Net operating profit;

          (e)   Return measures (including, but not limited to, return on
invested capital, assets, equity, or net sales);

          (f)   Cash flow (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital);

          (g)   Income before or after taxes, interest, depreciation, and/or
amortization;

          (h)   Gross or operating margins;

          (i)   Productivity ratios;

          (j)   Share price (including, but not limited to, growth measures and
total stockholder return);

          (k)   Expense targets;

          (l)   Margins;

          (m)   Operating efficiency;

          (n)   Working capital targets; and

          (o)   Economic Value Added or EVA®(net operating profit after taxes
minus the sum of capital multiplied by the cost of capital)

     Performance Measures may be applied to any or any combination of the
Company and its Subsidiaries on a consolidated basis or, as the context permits,
on a divisional, entity, line of business, project or geographical basis or in
combinations thereof. If the Committee so determines, performance goals may
relate to performance under one or more of the Performance Measures as
hereinabove described compared to the performance of a group of comparator
companies or another index or indices. The Committee also has the authority to
provide for accelerated vesting of any Award based on the achievement of
performance goals pursuant to the Performance Measures specified in this Article
10.

     10.2 Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that are objectively determinable and that occur during a Performance
Period: (a) asset write-downs, (b) litigation, claims, judgments, or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, (f)
acquisitions, divestitures, joint ventures, or alliances, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

     
The Gillette Company
12 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     10.3 Adjustment of Performance-Based Compensation. Awards that are designed
to qualify as Performance-Based Compensation, and that are held by Covered
Employees, may not be adjusted upward. The Committee may adjust such Awards
downward, either on a formula or a discretionary basis or any combination, as
the Committee determines.

     10.4 Other Changes. In the event that applicable tax and/or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, the Committee
may make such changes without obtaining stockholder approval. In addition, in
the event that the Committee determines that it is advisable to grant Awards
that shall not qualify as Performance-Based Compensation, the Committee may make
such grants without satisfying the requirements of Code Section 162(m) and may
base vesting on Performance Measures other than those set forth in Section 10.1.

Article 11. Dividend Equivalents

     Any Participant selected by the Committee may be granted dividend
equivalents based on the dividends declared on Shares that are subject to any
Award but that have not been issued or delivered, to be credited as of dividend
payment dates during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the Committee.
Such dividend equivalents shall be converted to cash or additional Shares by
such formula and at such time and subject to such limitations as may be
determined by the Committee.

Article 12. Additional Conditions of Awards

     Except as otherwise provided in an Award Agreement or an employment
agreement between an Employee Participant and the Company, the following
additional provisions shall govern Awards granted under the Plan.

     12.1 Additional Conditions of Awards. With respect to any Option or other
Award granted under this Plan, the following terms and conditions shall apply:

          (a)   Unless otherwise provided pursuant to a termination settlement
agreement with the Company or any of its subsidiaries, while the Participant is
employed by the Company and for a period of eighteen (18) months after the
termination or cessation of such employment for any reason, the Participant
shall not directly or indirectly:

              (i)   As an employee, consultant, independent contractor, officer,
director, individual proprietor, investor, partner, stockholder, agent,
principal, joint venturer, or in any other capacity whatsoever (other than as
the holder of not more than one percent of the combined voting power of the
outstanding stock of a publicly held corporation or company), be employed, work,
consult, advise, assist, or engage in any activity regarding any business,
product, service or other matter which: (A) is substantially similar to or
competes with any business, product, service or other matter regarding which the
Participant worked for the Company, or any of its subsidiaries, during the three
(3) years prior to Participant’s termination of employment; or (B) concerns
subject matters about which Participant gained proprietary information of the
Company, or any of its subsidiaries, during the three (3) year period prior to
the Participant’s termination of employment;

     
The Gillette Company
13 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (ii)   Either alone or in association with others, solicit, divert
or take away, or attempt to divert or to take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company which were contacted, solicited or served, directly or
indirectly, by Participant while employed by the Company; or

              (iii)   Either alone or in association with others: (A) solicit or
encourage any employee or independent contractor of the Company to terminate his
or her relationship with the Company; or (B) recruit, hire or solicit for
employment or for engagement as an independent contractor, any person who is or
was employed by the Company at any time during the Participant’s employment with
the Company; provided, that this Paragraph (iii) shall not apply to such person
whose employment with the Company has been terminated for a period of six months
or longer.

          (b)   The Participant shall not disclose or use at any time any secret
or confidential information or knowledge obtained or acquired by the Participant
during, after, or by reason of, employment with the Company or any of its
subsidiaries, as provided under applicable law and any and all agreements
between the Participant and the Company or any of its subsidiaries regarding
Participant’s employment with the Company or the subsidiary.

          (c)   In accordance with any and all agreements between the
Participant and the Company or any of its subsidiaries regarding the
Participant’s employment, the Participant shall disclose promptly and transfer
and assign to the Company all improvements and inventions in certain fields made
or conceived by the Participant during employment with the Company or the
subsidiary and within the prescribed periods thereafter.

          (d)   To the extent permitted by law, the Participant shall not make,
publish or state, or cause to be made, published or stated, any defamatory or
disparaging statement, writing or communication pertaining to the character,
reputation, business practices, competence or conduct of the Company, its
subsidiaries, stockholders, directors, officers, employees, agents,
representatives or successors.

     12.2 Geographic Scope of Provisions. The geographic scope of the provisions
of Section 12.1(a) above shall extend to anywhere the Company or any of its
subsidiaries is doing business, has done business or intends to do business. If
any restriction set forth in Section 12.1(a) above is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

     12.3 Effect of Change of Control on Conditions. In the event of a Change of
Control, the restrictions contained in Sections 12.1(a)(i), 12.1(a)(iii) and
12.1(d) above shall cease and the Participant shall no longer be bound by the
obligations thereunder.

     12.4 Consequences of Violation of Conditions. If the Company reasonably
determines that a Participant has materially violated any of the Participant’s
obligations under Section 12.1 above, or if

     
The Gillette Company
14 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

a Participant is terminated for Cause, then, in addition to any other remedies
at law or in equity it may have, the Company shall have the following rights and
remedies:

          (a)   The Company may cancel any and all Awards granted to the
Participant, including grants that according to their terms are vested,
effective as of the date on which such violation began (the “Violation Date”);
and

          (b)   The Company may demand the return of any gain realized by the
Participant as a result of the Participant’s exercise of, vesting in or receipt
of any Award during the period commencing one year prior to the Participant’s
termination of employment and continuing through the Violation Date. Upon
demand, the Participant shall pay to the Company the amount of any gain realized
or payment received as a result of such exercises, vestings, or receipts. At the
option of the Company, such payment shall be made by returning to the Company
the number of shares of common stock of the Company which the Participant
received in connection with such exercise (with the Company then refunding the
option price paid by the Participant), vesting, or receipt, or in cash in the
amount of the gain realized. If after such demand the Participant fails to
return said shares or amounts, the Company shall have the right to offset said
amounts against any amounts, including compensation, owed to the Participant by
the Company or to commence judicial proceedings against the Participant to
recover said shares or amounts.

     The provisions of this Section 12.4 shall be in addition to any other
forfeitures or penalties required by applicable law.

     12.5 Effect on Other Non-Competition Restrictions. The non-competition
restrictions set forth in Section 12.1(a) supersede any non-competition
restrictions of less than eighteen (18) months in duration set forth in any
employment agreement between a Participant and the Company or any subsidiary or
predecessor.

Article 13. Deferrals

     The Committee may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock Units, or payment in respect of Performance Shares, Cash-Based Awards, and
Other Stock-Based Awards. If any such deferral election is required or
permitted, the Committee shall establish rules and procedures for such payment
deferrals.

Article 14. Rights of Participants

     14.1 Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company and/or its Subsidiaries to
terminate any Participant’s employment or service on the Board at any time or
for any reason or confer upon any Participant any right to continue his or her
employment or service as a Nonemployee Director for any specified period of
time.

     
The Gillette Company
15 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company and/or its Subsidiaries. Subject to
Articles 2 and 16, this Plan and the benefits hereunder may be terminated at any
time pursuant to Article 16 without giving rise to any liability on the part of
the Company and/or its Subsidiaries.

     14.2 Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

     14.3 Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

Article 15. Covered Transactions and Change of Control

     15.1 Covered Transactions. Unless otherwise specified in an Award
Agreement, in the event of a “covered transaction” (as hereinafter defined) in
which there is an acquiring or surviving entity, the Committee may provide for
the assumption of some or all outstanding Awards, or for the grant of new Awards
in substitution therefor, by the acquirer or survivor or an affiliate of the
acquirer or survivor, in each case on such terms and subject to such conditions
as the Committee determines. The terms and conditions of any substitute Award
shall be substantially equivalent to the terms and conditions of the Award that
it replaces, taking into account changes necessitated by the covered
transaction, all as determined by the Committee. In the absence of such an
assumption or if there is no substitution, except as otherwise provided in the
Award each Stock Option, SAR and other Award requiring exercise will become
fully exercisable, and the delivery of Shares or cash issuable or payable under
each other outstanding Award will be accelerated, prior to the covered
transaction, in each case (where Shares are to be delivered) on a basis that
gives the holder of the Award a reasonable opportunity, as determined by the
Committee, following exercise of the Award or the issuance of the Shares, as the
case may be, to participate as a stockholder in the covered transaction, and the
Award will terminate upon consummation of the covered transaction. In the case
of Restricted Stock or other Award subject to restrictions, the Committee may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Shares or under the Award in connection with the covered transaction be
placed in escrow or otherwise made subject to such restrictions as the Committee
deems appropriate to carry out the intent of the Plan. For purposes of the
foregoing, a “covered transaction” is any of (i) a consolidation, merger, or
similar transaction or series of related transactions in which the Company is
not the surviving corporation or which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets, or
(iii) a dissolution or liquidation of the Company. Where a covered transaction
involves a tender offer that is reasonably expected to be followed by a merger
described in clause (i) (as determined by the Committee), the covered
transaction shall be deemed to have occurred upon consummation of the tender
offer.

     15.2 Change of Control of the Company. Unless otherwise specified in an
Award Agreement or an employment agreement between an Employee Participant and
the Company, in the event of a Change of Control, whether or not such Change of
Control also constitutes a “covered transaction” as defined in Section 15.1
above, the following provisions shall apply. In the case of a transaction that
qualifies as both a Change of Control and a “covered transaction” as so defined,
the vesting provisions of this Section 15.2 shall be applied whether or not
there is an assumption or

     
The Gillette Company
16 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

substitution under Section 15.1, but the provisions of this Section 15.2
relating to exercise or enjoyment of an Award following the Change of Control
shall apply only to the extent the Award is continued (through assumption or
substitution) in connection with the transaction.

          (a)   All outstanding Options and SARs held by Participants which are
not yet exercisable on the date such Change of Control first occurs shall become
immediately exercisable and all the rights and benefits relating to such Options
and SARs including, but not limited to, periods during which such Options and
SARs may be exercised shall become fixed and not subject to change or revocation
by the Company except as otherwise provided under Article 16;

          (b)   In the event that, within two (2) years of a Change of Control,
the employment of an employee Participant is terminated by the Company for any
reason other than for Cause, or the employee Participant terminates employment
for Good Reason, or the service as a Nonemployee Director is terminated, the
applicable exercise period for all Options and SARs (including substituted or
assumed Awards, if any, in the case of a Change of Control that is also subject
to Section 15.1) held by him or her at termination of employment shall be the
greater of (i) a period of two (2) years from the date of termination, and (ii)
the post-termination exercise period otherwise applicable to the employee
Participant pursuant to Section 5.8 or 6.7, as applicable, as prescribed by the
Committee or set forth in the employee Participant's Award Agreement; provided,
however, that in no event shall any Option or SAR be exercisable beyond ten (10)
years from its date of grant;

          (c)   Any Period of Restriction and restrictions imposed on Restricted
Stock or Restricted Stock Units shall lapse, and, any Shares subject to
Restricted Stock Unit Awards shall be delivered on a basis that gives the holder
of the Award a reasonable opportunity, as determined by the Committee, to
participate as a stockholder in the Change of Control transaction;

          (d)   The target payout opportunities attainable under all outstanding
Awards subject to performance conditions shall be deemed to have been fully
earned on the same basis as if targeted performance had been attained for the
Performance Period;

              (i)   The vesting of all Awards denominated in Shares shall be
accelerated as of the effective date of the Change of Control, and shall be paid
out to Participants prior to the effective date of the Change of Control. The
Committee has the authority to pay all or any portion of the value of the Shares
in cash; and

              (ii)   Awards denominated in cash shall be paid to Participants in
cash prior to the effective date of the Change of Control; and

          (e)   Upon a Change of Control, unless otherwise specifically provided
in a written agreement entered into between the Participant and the Company, all
conditions for payment to which outstanding Cash-Based Awards and Other
Stock-Based

     
The Gillette Company
17 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              Awards may be subject will be deemed satisfied, and the Committee
shall pay out all such Awards.

Article 16. Amendment, Modification, Suspension, and Termination

     16.1 Amendment of the Plan or Awards. The Board of Directors or the
Committee may, at any time and from time to time, alter, amend, modify, suspend,
or terminate the Plan or any Award Agreement in whole or in part; provided,
however, that, no amendment of the Plan shall be made without shareholder
approval if shareholder approval is required by law, regulation, or stock
exchange rule; and further provided no such amendment shall adversely affect the
rights of any Participant (without his or her consent) under any Award
theretofore granted or other contractual arrangements entered into before or
after a “covered transaction” or Change of Control or deprive any Participant of
any right or benefit which became operative in the event of a “covered
transaction” or Change of Control.

     16.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 3.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan. In the case of performance-based awards
to a Covered Employee that are intended to be exempt under Section 162(m) of the
Code, adjustments by the Committee shall be made consistent with Article 10 and
only to the extent consistent with such exemption.

     16.3 Replacement Awards. The Company may grant Awards under the Plan on
terms differing from those provided for in the Plan where such Awards are
granted in substitution for Awards held by employees of other corporations who
concurrently become employees of the Company or a subsidiary as the result of a
merger or consolidation of the employing corporation with the Company or
subsidiary, or the acquisition by the Company or a subsidiary of property or
stock of the employing corporation. The Committee may direct that the substitute
Awards be granted on such terms and conditions as the Committee considers
appropriate in the circumstances. Shares subject to a substitute or replacement
Award granted pursuant to this Section 16.3, or subject to Awards assumed in
connection with a transaction described in this Section 16.3, shall not count
against the Share limitations described in Article 3, nor shall the Award
limitations described in Article 3 apply to such substitute, replacement, or
assumed Awards, in each case except as may otherwise be required to satisfy the
ISO rules under Section 422 of the Code or other applicable legal or stock
exchange requirements.

Article 17. Withholding

     17.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, such
amounts as the Company determines are necessary or desirable to satisfy, or are
required by law or regulation to be withheld, with respect to any taxable event
arising as a result of this Plan.

     
The Gillette Company
18 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     17.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee deems appropriate.

Article 18. Successors

     All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, its business
or its assets whether by direct or indirect purchase, merger, consolidation, or
otherwise.

Article 19. General Provisions

     19.1 Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company and/or Subsidiary, violation
of material Company and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Subsidiaries.

     19.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

     19.3 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

     19.4 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

     19.5 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

     19.6 Investment Representations. The Committee may require any person
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the person is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.

     
The Gillette Company
19 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     19.7 Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and/or its Subsidiaries operate or have Employees
and/or Nonemployee Directors, the Committee shall have the power and authority,
in addition to such power and authority it otherwise has under the Plan, to:

          (a)   Determine which Subsidiaries shall be covered by the Plan;

          (b)   Determine which Employees and/or Nonemployee Directors, outside
the United States are eligible to participate in the Plan;

          (c)   Modify the terms and conditions of any Award granted to
Employees and/or Nonemployee Directors, outside the United States to comply with
applicable foreign laws;

          (d)   Establish subplans and modify exercise procedures and other
terms and procedures, to the extent such actions may be necessary or advisable.
Any subplans and modifications to Plan terms and procedures established under
this Section 19.7 by the Committee shall be attached to this Plan document as
appendices; and

          (e)   Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

      Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.

     19.8 Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

     19.9 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
person. To the extent that any person acquires a right to receive payments from
the Company and/or its Subsidiaries under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company or a
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company or a Subsidiary, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not subject to ERISA.

     19.10 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be

     
The Gillette Company
20 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

issued or paid in lieu of fractional Shares or whether such fractional Shares or
any rights thereto shall be forfeited or otherwise eliminated.

     19.11 Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
Annual Incentive Awards, will be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s or any
Subsidiary’s retirement plans (both qualified and non-qualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a participant’s benefit.

     19.12 Nonexclusivity of the Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee, or
the Company or any Subsidiary, to adopt such other compensation arrangements as
it may deem desirable in the case of any Participant.

     19.13 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any other action which such entity deems to be necessary or
appropriate.

     19.14 Governing Law. Except as to matters concerning the issuance of Shares
or other matters of corporate governance, which shall be determined and related
Plan and Award provisions construed under the General Corporation Law of the
State of Delaware, the Plan and each Award Agreement shall be governed by the
laws of the Commonwealth of Massachusetts, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of the Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under the Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Massachusetts, to resolve any and all issues that may arise out of or
relate to the Plan or any related Award Agreement.

Article 20. Definitions

     Whenever used in the Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

          20.1   “Annual Award Limit” or “Annual Award Limits” have the meaning
set forth in Section 3.3.

        20.2   “Award” means, individually or collectively, a grant under this
Plan of Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Shares, or Other
Stock-Based Awards, in each case subject to the terms of this Plan.

        20.3   “Award Agreement” means an agreement entered into and executed by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan.

     
The Gillette Company
21 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          20.4   “Board” or “Board of Directors” means the Board of Directors of
the Company.

          20.5   “Cash-Based Award” means an Award granted to a Participant as
described in Section 9.1.

          20.6   “Cause”: For the purposes of the Plan, unless otherwise
provided under the terms of an employment agreement with the Company or any of
its Subsidiaries, in which case the definition contained therein shall control,
a discharge for “Cause” shall have occurred where a Participant is terminated
because of:

              (a)   The Participant’s continued failure to perform substantially
his or her duties with the Company or any of its Subsidiaries (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for performance is delivered to Participant by an officer or a
senior manager of the Company or the Subsidiary which identifies the manner in
which the Board or the elected officer or manager believes that Participant has
not performed his or her duties;

              (b)   The Participant’s engaging in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or the
subsidiary; or

              (c)   The Participant’s conviction of a felony or a plea of nolo
contendere by Participant with respect to a felony.

        20.7   “Change of Control” means any of the following events:

              (a)   The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Paragraph (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (iv) any acquisition by
any corporation pursuant to a transaction that complies with clauses (A), (B)
and (C) of Paragraph (c) below;

              (b)   Individuals who, as of December 16, 1999, constitute the
Board of Directors (the “Board”) of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date thereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered

     
The Gillette Company
22 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;

              (c)   Consummation of a reorganization, merger, consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

              (d)   Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

          20.8   “Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time.

          20.9   “Committee” means the Compensation and Human Resources
Committee of the Board.

          20.10   “Company” means The Gillette Company, a Delaware corporation,
and any successor thereto as provided in Article 18 herein.

          20.11   “Covered Employee” means a Participant who is a “covered
employee,” as defined in Code Section 162(m) and the regulations promulgated
under Code Section 162(m), or any successor statute.

     
The Gillette Company
23 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          20.12   “Director” means any individual who is a member of the Board
of Directors of the Company.

          20.13   “Effective Date” has the meaning set forth in Section 1.1.

          20.14   “Employee” means any employee of the Company and/or
Subsidiaries.

          20.15   “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

          20.16   “Fair Market Value” or “FMV” means a price that is based on
the opening, closing, actual, high, low, or average selling prices of a Share on
the New York Stock Exchange on the applicable date, the preceding trading days,
the next succeeding trading day, or an average of trading days, as determined by
the Committee. In the case of any Option intended to qualify as an ISO, or an
Option or SAR intended to satisfy the performance-based compensation exception
requirements of Section 162(m) of the Code by reason of the special stock
option/stock appreciation right rules under Section 162(m) of the Code, Fair
Market Value (FMV) shall be determined on a basis that is consistent with such
intent.

          20.17   “Freestanding SAR” means an SAR that is granted independently
of any Options, as described in Article 6.

          20.18   “Good Reason” means, for the purposes of the Plan, unless
otherwise provided under the terms of an employment agreement with the Company
or any of its Subsidiaries, in which case the definition contained therein shall
control, an employee Participant terminating his or her employment as a direct
result of:

              (a)   The assignment to the Participant of any duties materially
inconsistent in any respect with the Participant’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as in effect immediately prior to the Change of Control, or any
other action by the Company or its Subsidiaries that results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
that is promptly remedied by the Company and/or the Subsidiary;

              (b)   A decrease in the Participant’s compensation, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
that is promptly remedied by the Company and/or the Subsidiary; or

              (c)   The Company’s or the Subsidiary’s requiring the Participant
to be based at any office or location other than (A) the office or where the
Participant was based and performed services immediately prior to the Change of
Control or (B) any other location less than 35 miles from such office, or the
Company’s or the Subsidiary’s requiring the Participant to travel on business to
a substantially greater extent than required immediately prior to the Change of
Control.

     
The Gillette Company
24 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          20.19   “Grant Price” means the price established at the time of grant
of a SAR pursuant to Article 6, used to determine whether there is any payment
due upon exercise of the SAR.

          20.20   “Incentive Stock Option” or “ISO” means an Option to purchase
Shares granted under Article 5 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

          20.21   “Nonemployee Director” has the same meaning set forth in Rule
16b-3 promulgated under the Exchange Act, or any successor definition adopted by
the United States Securities and Exchange Commission.

          20.22   “Nonqualified Stock Option” or “NQSO” means an Option that is
intended not to be an ISO, or that otherwise does not meet the requirements of
Code Section 422.

          20.23   “Option” means an Incentive Stock Option or a Nonqualified
Stock Option, as described in Article 5.

          20.24   “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.

          20.25   “Other Stock-Based Award” means an Award denominated in Shares
that is not described in Articles 5, 6, 7, or 8.

          20.26   “Participant” means any eligible person as set forth in
Article 4 to whom an Award is granted.

          20.27   “Performance-Based Compensation” means an Award that is
intended to deliver compensation that satisfies the performance-based
compensation exception requirements of Section 162(m) of the Code, other than
any such Award that is an Option or an SAR and that satisfies such requirements
by reason of the special stock option/stock appreciation right rules under
Section 162(m).

          20.28   “Performance Measures” means the performance measures listed
in Article 10.

          20.29   “Performance Period” means the period of time over which
attainment of performance goals is to be measured.

          20.30   “Performance Share” means an Award denominated in Shares under
which vesting of the Award or the right to payment under the Award (and not
merely the possible acceleration of vesting or payment) depends on the
satisfaction of one or more performance goals.

          20.31   “Period of Restriction” means the period when Restricted Stock
or Restricted Stock Units are subject to a substantial risk of forfeiture (based
on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee), as provided in
Article 7.

     
The Gillette Company
25 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          20.32   “Plan” means The Gillette Company 2004 Long-Term Incentive
Plan as from time to time amended and in effect.

          20.33   “Plan Year” means the calendar year (January 1 to December
31).

          20.34   “Prior Plan” means the Company’s 1971 Stock Option Plan.

          20.35   “Restricted Stock” means an Award of restricted Stock pursuant
to Article 7.

          20.36   “Restricted Stock Unit” means an Award pursuant to Article 7
under which the Participant is given a conditional right to receive Stock in the
future.

          20.37   “Share” means a Share of common stock of the Company, $1.00
par value per Share.

          20.38   “Stock Appreciation Right” or “SAR” means an Award pursuant to
the terms of Article 6.

          20.39   “Subsidiary” means any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.

          20.40   “Tandem SAR” means an SAR that is granted in connection with a
related Option pursuant to Article 6, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

October 21, 2004

     
The Gillette Company
26 [Revised 10-2004]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------